[Type text] One National Life Drive, Montpelier, Vermont 05604 www.sentinelinvestments.com July 31, 2014 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attention: Jason Fox, Division of Investment Management Re: Sentinel Variable Products Trust (“Sentinel”) Annual Report on Form N-CSR (File No. 811-09917) Ladies and Gentlemen: Set forth below are responses to the comments to Sentinel’s Annual Report on Form N-CSR (the “Annual Report”) provided by the Securities and Exchange Commission’s (the “SEC” or “Commission”) staff to Lisa Muller, Sentinel’s corporate secretary and counsel to Sentinel Asset Management, Inc., Sentinel’s investment advisor, by a telephone conference with Jeff Long and
